Exhibit 10.32

 

 

PREFERRED PURCHASE AGREEMENT

 

by and among

 

CROWN LIMITED,

 

CROWN CCR GROUP INVESTMENTS ONE, LLC,

 

CROWN CCR GROUP INVESTMENTS TWO, LLC,

 

MILLENNIUM GAMING, INC.,

 

OCM HOLDCO, LLC

 

and

 

CANNERY CASINO RESORTS, LLC

 

Dated as of March 12, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

 

 

Definitions

 

 

 

ARTICLE 2

 

 

 

Sale and Purchase of Series B Preferred Units

 

 

 

 

2.1.

Sale and Purchase of Series B Preferred Units

9

2.2.

Consideration

9

2.3.

Closing Deliveries of CCR

9

2.4.

Closing Deliveries of the Purchasers and the Parent

10

2.5.

Purchase Notice

10

2.6.

Closing Date Escrow Release

10

 

 

 

ARTICLE 3

 

 

 

Closing

 

 

 

 

3.1.

Closing

10

3.2.

Closing Date

11

 

 

ARTICLE 4

 

 

 

Representations and Warranties Regarding the Current Equityholders

 

 

 

 

4.1.

Current Equityholder Organization and Good Standing

11

4.2.

Current Equityholder Authority; Enforceability

11

 

 

ARTICLE 5

 

 

 

Representations and Warranties Regarding the Companies

 

 

 

 

5.1.

Company Organization and Good Standing

11

5.2.

CCR Authority; Enforceability

12

5.3.

Capitalization; Valid Issuance

12

5.4.

Consents and Approvals

13

5.5.

No Violations

13

5.6.

Governmental Authorizations; Compliance with Laws

13

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE 6

 

 

 

 

 

Representations and Warranties Regarding the Purchasers and the Parent

 

 

 

 

6.1.

Purchaser and Parent Organization and Good Standing

14

6.2.

Purchaser and Parent Authority; Enforceability

14

6.3.

Consents and Approvals

14

6.4.

No Violations

15

6.5.

Securities Act

15

6.6.

Investor Status

15

6.7.

Securities Not Registered

15

6.8.

Tax Matters

16

 

 

 

ARTICLE 7

 

 

 

Covenants of the Parties

 

 

 

 

7.1.

Cooperation

16

7.2.

No Alternative Transactions

17

7.3.

Guarantee

18

7.4.

Use of Proceeds

19

 

 

 

ARTICLE 8

 

 

 

Conditions to Closing

 

 

 

 

8.1.

Conditions to the Obligations of All Parties

19

8.2.

Conditions to the Obligations of the Purchasers and the Parent

19

8.3.

Conditions to the Obligations of CCR

20

 

 

ARTICLE 9

 

 

 

Termination

 

 

 

 

9.1.

Termination

20

9.2.

Effect of Termination

21

9.3.

Gaming Approvals

22

 

 

 

ARTICLE 10

 

 

 

General

 

 

 

 

10.1.

Entire Agreement

23

10.2.

No Third Party Rights or Obligations

23

10.3.

Counterparts

23

10.4.

Headings

23

10.5.

Applicable Law

23

10.6.

Enforcement

24

 

ii

--------------------------------------------------------------------------------


 

10.7.

Waiver of Jury Trial

24

10.8.

Waiver of Conditions

24

10.9.

Transaction Expenses

24

10.10.

Construction

25

10.11.

Severability

25

10.12.

Amendments

25

10.13.

Assignments

25

10.14.

Notices

25

10.15.

Further Assurances

27

10.16.

Confidentiality

28

10.17.

Additional Rules of Construction

28

 

 

ANNEXES, EXHIBITS AND SCHEDULES

 

 

 

 

Annexes

 

 

 

 

Annex I

Form of Revised Operating Agreement

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Capitalization

 

 

 

 

Exhibit B

Title Commitment Exceptions

 

 

 

 

Exhibit C

Schedule of Sources and Uses

 

 

 

 

Schedules

 

 

 

 

 

Schedule 1

Permitted Exceptions

 

 

 

 

Schedule 5.3

Capitalization

 

 

iii

--------------------------------------------------------------------------------


 

PREFERRED PURCHASE AGREEMENT

 

This PREFERRED PURCHASE AGREEMENT, dated as of March 12, 2009 (this
“Agreement”), is by and among (i) Crown Limited, an Australian company (the
“Parent”), (ii) Crown CCR Group Investments One, LLC and Crown CCR Group
Investments Two, LLC, each a Delaware limited liability company and an indirect
wholly owned subsidiary of Parent (collectively, the “Purchasers” and each, a
“Purchaser” and, collectively with the Parent, the “Crown Parties”),
(iii) Millennium Gaming, Inc., a Nevada corporation (“Millennium”), (iv) OCM
HoldCo, LLC, a Delaware limited liability company (“HoldCo” and, collectively
with Millennium, the “Current Equityholders” and each, a “Current
Equityholder”), and (v) Cannery Casino Resorts, LLC, a Nevada limited liability
company (“CCR”).

 

RECITALS

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, CCR,
the Current Equityholders, the Parent and the Purchasers are entering into that
certain Termination and Settlement Agreement, dated of even date herewith (the
“Termination and Settlement Agreement”);

 

WHEREAS, pursuant to the Termination and Settlement Agreement and subject to the
terms and conditions thereof and of this Agreement, CCR desires to sell and
issue to the Purchasers, and the Purchasers desire to purchase from CCR 71,614
Series B Preferred Units of CCR (the “Series B Preferred Units”), for an
aggregate purchase price of $320,000,000 (including certain project costs)
(Three Hundred Twenty Million Dollars) (the “Preferred Purchase Price”);

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, CCR,
the Current Equityholders and the Crown Parties are entering into that certain
Option Agreement, dated of even date herewith (the “Option Agreement”), which,
subject to the terms and conditions set forth in the Option Agreement, grants to
the Purchasers, the option to complete the purchase of all of the direct and
indirect interests of the Current Equityholders in CCR;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,  CCR,
the Current Equityholders, and the Purchasers are entering into that certain
Escrow Agreement, dated of even date herewith (the “Escrow Agreement”), with the
Escrow Agent party thereto, pursuant to which (a) the Purchasers, on the date
hereof, have deposited the Preferred Purchase Price into the Purchase Price
Escrow Account under the Escrow Agreement and (b) the Escrow Agent will either
(i) distribute on the Closing Date (as defined herein) the entire Preferred
Purchase Price to CCR or (ii) distribute on the End Date (as defined herein)
(A) $240,000,000 (Two Hundred Forty Million Dollars) of the Preferred Purchase
Price (the “Termination and Series A2 Fee”) to CCR and (B) $80,000,000 (Eighty
Million Dollars) of the Preferred Purchase Price to the Purchasers, in each
case, pursuant to the terms and conditions of the Escrow Agreement and this
Agreement;

 

WHEREAS, upon the closing of the transactions contemplated by this Agreement and
the distribution to CCR of the Preferred Purchase Price from the Purchase Price
Escrow

 

1

--------------------------------------------------------------------------------


 

Account, the Current Equityholders and the Purchasers will enter into the Second
Amended and Restated Operating Agreement of CCR (the “Revised Operating
Agreement”), in the form attached hereto as Annex I; and

 

WHEREAS, upon the payment of the Termination and Series A2 Fee to CCR, subject
to the terms and conditions of this Agreement, CCR shall issue to Purchasers
9,435 Series A2 Preferred Units of CCR (the “Series A2 Preferred Units”);

 

NOW, THEREFORE, in consideration of the terms, conditions and other provisions
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1.       “AAA” has the meaning set forth in Section 9.2(f).

 

1.2.       “Action” means any action, cause of action, complaint, petition,
suit, demand, notice, investigation, hearing, arbitration or administrative or
other proceeding, whether civil, criminal, administrative, or investigative, and
whether at law or in equity.

 

1.3.       “Affiliate” means, with respect to a specified Person, a Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified; provided
that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by Contract, or otherwise; provided, however, that when used with
respect to the Parent or any Purchaser, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”) shall require the ownership of securities or other interests having the
power to elect a majority of the Board of Directors or similar governing body of
such Person.

 

1.4.       “Agreement” has the meaning set forth in the Preamble.

 

1.5.       “Arbitrator Award” has the meaning set forth in Section 9.2(f).

 

1.6.       “Business” means the gaming, racing, entertainment, hospitality and
related businesses and operations conducted by the Companies in Nevada and
Pennsylvania.

 

2

--------------------------------------------------------------------------------


 

1.7.       “Business Day” means any day other than a Saturday or a Sunday or a
day on which banks located in New York, New York generally are authorized or
required by law or regulation to close.

 

1.8.       “CCR” has the meaning set forth in the Preamble.

 

1.9.       “Closing” has the meaning set forth in Section 3.1.

 

1.10.     “Closing Date” has the meaning set forth in Section 3.2.

 

1.11.     “Closing Dispute” means a failure of the Closing to occur in
circumstances where the Current Equityholders and CCR assert that all of the
conditions in Section 8.1 and Section 8.2 have been satisfied and that the sole
reason that the Closing has failed to occur is due to the Purchasers’ failure or
refusal to deliver the Purchase Notice to the Escrow Agent.

 

1.12.     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.13.     “Companies” means, collectively, CCR and its Subsidiaries; “Company”
means, individually, any of CCR or its Subsidiaries.

 

1.14.     “Confidentiality Agreement” has the meaning set forth in Section 10.1.

 

1.15.     “Contract” means any agreement, lease, license, note, mortgage,
contract or other legally binding obligation, in each case, including all
modifications and amendments thereto.

 

1.16.     “Crown Parties” has the meaning set forth in the Preamble.

 

1.17.     “Crown Payment Fund” has the meaning set forth in Section 9.2.

 

1.18.     “Current Equityholder” and “Current Equityholders” have the meaning
set forth in the Preamble.

 

1.19.     “Current Operating Agreement” means the Amended and Restated Operating
Agreement of CCR dated September 22, 2006.

 

1.20.     “Dispute Notice” means a notice to the Escrow Agent from the Current
Equityholders of a Closing Dispute in the form attached as Exhibit D to the
Escrow Agreement.

 

1.21.     “Dispute Resolution Notice” means a joint notice to the Escrow Agent
from the Purchasers and the Current Equityholders of the resolution of a Closing
Dispute in the form attached as Exhibit E to the Escrow Agreement or an
Arbitrator Award certified by an officer of the party submitting the Dispute
Resolution Notice that the Arbitrator Award is final and binding on the parties.

 

3

--------------------------------------------------------------------------------


 

1.22.     “Effect” has the meaning set forth in the definition of “Material
Adverse Effect.”

 

1.23.     “End Date” has the meaning set forth in Section 9.1(b).

 

1.24.     “Escrow Agent” has the meaning set forth in the Escrow Agreement.

 

1.25.     “Escrow Agreement” has the meaning set forth in the Preamble.

 

1.26.     “4.1 % Interest” means 9,435 Series A2 Preferred Units, which units
shall (i) represent 4.1% of the outstanding equity interests of CCR on a fully
diluted basis, (ii) be duly authorized and validly issued Series A2 Preferred
Units of CCR and (iii) have the rights and privileges set forth in the Revised
Operating Agreement.

 

1.27.     “GAAP” means United States generally accepted accounting principles in
effect from time to time.

 

1.28.     “Gaming Approvals” has the meaning set forth in Section 7.2(c).

 

1.29.     “Gaming Authority” means any Governmental Entity with regulatory
control, authority or jurisdiction over casino, pari-mutuel and lottery or other
gaming activities and operations, including the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Clark County Liquor and Gaming Licensing
Board, the City of Las Vegas and the City of North Las Vegas, the Pennsylvania
Gaming Control Board and the Pennsylvania Harness Racing Commission.

 

1.30.     “Gaming Laws” means all Laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over, casino and
pari-mutuel, lottery or other gaming activities within the State of Nevada or
the Commonwealth of Pennsylvania, including the rules and regulations
established by any Gaming Authority.

 

1.31.     “Governing Documents” means with respect to any particular entity,
(a) if a corporation, the articles or certificate of incorporation and the
bylaws; (b) if a general partnership, the partnership agreement and any
statement of partnership; (c) if a limited partnership, the limited partnership
agreement and the certificate of limited partnership; (d) if a limited liability
company, the articles or certificate of organization and the limited liability
company agreement or operating agreement; (e) if another type of entity, any
other charter or similar document adopted or filed in connection with the
creation, formation or organization of such entity; and (f) any amendment or
supplement to any of the foregoing.

 

1.32.     “Governmental Authorization” means any authorization, approval,
consent, finding of suitability, license, permit, franchise, registration,
exemption or similar right, approval or authorization from any Governmental
Entity (including any Gaming Authority).

 

4

--------------------------------------------------------------------------------


 

1.33.     “Governmental Entity” means any federal, state or local government or
any subdivision thereof, any supranational, or any domestic or foreign federal,
state or local court, tribunal (including any arbitrator or arbitral tribunal),
legislative, executive, or regulatory authority, agency, department, commission,
instrumentality or body, including any Gaming Authority.

 

1.34.     “HoldCo” has the meaning set forth in the Preamble.

 

1.35.     “ICDR” has the meaning set forth in Section 9.2(f).

 

1.36.     “Income Tax” means any federal, state, local, or foreign income tax
based upon or measured by net income, including any interest, penalty, or
addition thereto, whether disputed or not.

 

1.37.     “Indebtedness” means, without duplication, any indebtedness for
borrowed money, obligations evidenced by notes, bonds, debentures or similar
instruments, net obligations (positive or negative) under any swap contract or
hedging agreement and guarantees of any of the foregoing.

 

1.38.     “knowledge” means, for the purpose of Section 5.6(a), when referring
to the knowledge of any Company, the actual knowledge of William Paulos, William
Wortman, Tom Lettero, and Guy Hillyer.

 

1.39.     “Law” or “Laws” means any federal, state, regional, local, municipal
or other statute, law, code, ordinance, Order, rule or regulation or any common
law right or obligation, including the Gaming Laws.

 

1.40.     “Liabilities” means any and all Indebtedness, losses, liabilities,
lawsuits, claims, damages, expenses, demands, fines, costs, royalties,
proceedings, deficiencies or obligations (including those arising out of any
Action, such as any settlement or compromise thereof or judgment or award
therein), of any nature, whether known or unknown, absolute, accrued, contingent
or otherwise and whether due or to become due, and those arising under any
contract, agreement, arrangement, commitment, guarantee or undertaking.

 

1.41.     “Licensed Persons” means all Persons who are associated or affiliated
with the Parent, the Purchasers or their Affiliates and who are, in the view of
the applicable Gaming Authorities, required to be licensed or provide
information under applicable Gaming Laws in order to consummate the transactions
contemplated by this Agreement.

 

1.42.     “Liens” means all liens, assessments, governmental charges or levies,
security interests, deeds of trust, pledges, charges, conditional sales
contracts, mortgages or encumbrances.

 

1.43.     “Material Adverse Effect” means (i) any fact, change, development,
circumstance, event, effect or occurrence (an “Effect”) that, when considered
either individually or in the aggregate with all other Effects, is materially

 

5

--------------------------------------------------------------------------------


 

adverse to the business (excluding any future development opportunities),
properties, assets, liabilities, financial condition or results of operations of
the Companies, taken as a whole, (ii) any failure of CCR to be able to deliver
to the Purchasers at the Closing, free and clear of all Liens, the Series B
Preferred Units or (iii) the loss by any Subsidiary of CCR of its non-restricted
gaming license necessary to operate its gaming Business in the State of Nevada,
the loss by CCR of its finding of suitability as a holding company of any
Subsidiary holding such non-restricted gaming license, or the loss of Washington
Trotting Association, Inc.’s Category I Slot Machine License to operate its
gaming Business; provided, however, that in no event shall any of the following,
alone or in combination, be deemed to constitute, nor shall any of the following
be taken into account in determining whether there has been, a Material Adverse
Effect under clause (i) above:  (A) an Effect in general business, economic,
political, legislative, social, regulatory or other conditions, whether locally,
nationally or internationally, or in the financial, banking or securities
markets (including changes to interest rates, currency rates or the value of the
U.S. Dollar relative to other currencies, consumer confidence, stock, bond
and/or debt prices and trends), or any acts of war, hostilities, military
action, sabotage or terrorism (whether or not declared or undeclared) or any
escalation or worsening of any such acts of war, hostility, military action,
sabotage or terrorism; (B) any Effect resulting from the announcement of this
Agreement and the transactions contemplated hereby, or the identity of the
Parent, the Purchasers or any of their Affiliates as the acquiror of the
Companies; (C) any failure to meet projections, forecasts or revenue or earnings
predictions for any period, provided that the underlying causes of any such
failure shall not be excluded; (D) any changes in Law, GAAP or any accounting
regulation (including any proposal or adoption of any new Law or GAAP rule or
any change in the interpretation or enforcement of any existing Law or GAAP
rule); (E) any Effect in the travel, hospitality or gaming industries generally;
or (F) any taking of any action by any of the Companies or the Current
Equityholders specifically required by this Agreement to be so taken; provided,
however, that the Effects set forth in clauses (A), (D) and (E) above may be
taken into account to the extent such Effects have a disproportionate impact on
the Companies.

 

1.44.     “Millennium” has the meaning set forth in the Preamble.

 

1.45.     “Notice Deadline” means 5:00 pm EDT, on the Business Day immediately
preceding the End Date.

 

1.46.     “Obligations” has the meaning set forth in Section 7.2(a).

 

1.47.     “Option Agreement” has the meaning set forth in the Preamble.

 

1.48.     “Order” means any order, injunction, judgment, decree, ruling, writ,
or arbitration or judicial award.

 

1.49.     “Original Purchase Agreement” means that certain Purchase Agreement,
dated as of December 11, 2007, among the Crown Parties, the Current
Equityholders and CCR, as thereafter amended.

 

6

--------------------------------------------------------------------------------


 

1.50.     “Parent” has the meaning set forth in the Preamble.

 

1.51.     “Payment Percentage” has the meaning set forth in the Escrow
Agreement.

 

1.52.     “Permitted Exceptions” means (i) any Liens for Taxes not yet due and
payable or that are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established in accordance with GAAP;
(ii) mechanics’, warehousemens’, materialmens’, contractors’, workmens’,
repairmens’, carriers’ and other similar Liens that are (a) inchoate or
(b) being contested in good faith by appropriate proceedings or with respect to
which reserves there remains a bona fide opportunity to contest and, in either
case, for which reserves have been established, where appropriate and consistent
with past practice; (iii) Liens incurred or deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return of money bonds and similar obligations
provided that such items do not appear on title; (iv) imperfections of title
that, individually or in the aggregate, do not materially and adversely restrict
or affect the value or the contemplated or current use and enjoyment of any
material property or assets of any of the Companies; (v) the title policy and
title commitment exceptions identified on Exhibit B attached hereto; (vi) any
state of facts shown or which should have been shown on an existing ALTA survey
covering any of the real property of the Companies that has been delivered or
made available to the Purchasers; (vii) all presently existing and future Liens
of water rates, water meter charges, water frontage charges and sewer Taxes,
rents and charges, if any, provided that such items are not due and payable;
(viii) any other matter or thing affecting title to the Companies’ real property
that the Purchasers shall have expressly agreed in writing to waive; (ix) Liens
disclosed on Schedule 1; (x) the dedication of approximately 2.242 acres of the
Meadows Property to North Strabane Township, as set forth in that certain
Agreement of Dedication entered into as of December 29, 2008, by and between
North Strabane Township and CCR Pennsylvania Racing, Inc.; or (xi) any other
Liens (excluding any Liens for Indebtedness) that have been incurred or suffered
in the ordinary course of business consistent with past practice and are not,
individually or in the aggregate, material to the Companies.

 

1.53.     “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company,
Governmental Entity, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

 

1.54.     “Preferred Purchase Price” has the meaning set forth in the Recitals.

 

1.55.     “Purchase Notice” has the meaning set forth in the Escrow Agreement.

 

7

--------------------------------------------------------------------------------


 

1.56.                “Purchase Price Escrow Account” has the meaning set forth
in the Escrow Agreement.

 

1.57.                “Purchaser” and “Purchasers” have the meanings set forth in
the Preamble.

 

1.58.                “Representatives” of any Person shall mean such Person’s
directors, managers, members, officers, employees, agents, advisors, Affiliates
and representatives (including attorneys, accountants, consultants, financial
advisors, financing sources and any representatives of such advisors or
financing sources).

 

1.59.                “Restraint” has the meaning set forth in Section 8.1(b).

 

1.60.                “Revised Operating Agreement” has the meaning set forth in
the Preamble.

 

1.61.                “Securities Act” has the meaning set forth in Section 6.6.

 

1.62.                “Series A2 Preferred Units” has the meaning set forth in
the Recitals.

 

1.63.                “Series B Preferred Units” has the meaning set forth in the
Recitals.

 

1.64.                “Subsidiary” means, with respect to any Person, any
corporation or other entity of which such Person has, directly or indirectly,
(a) ownership of securities or other interests having the power to elect a
majority of the Board of Directors or similar governing body of such corporation
or other entity or (b) the power to direct the business and policies of that
corporation or other entity.

 

1.65.                “Tax Authority” means any Governmental Entity or any
subdivision, agency, commission or authority thereof, or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax.

 

1.66.                “Tax Returns” means any report, return, election, document,
estimated tax filing, declaration or other filing required to be provided to any
Tax Authority or jurisdiction with respect to Taxes, including any amendments
thereto.

 

1.67.                “Taxes” means all taxes, assessments, charges, duties,
fees, levies, imposts or other governmental charges, including Income Taxes, all
federal, state, local, municipal, county, foreign and other franchise, profits,
capital gains, capital stock, capital structure, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profits, premium, stamp, license, payroll, employment,
social security, unemployment, disability, environmental (including taxes under
Code Section 59A), alternative minimum, add-on, value-added, withholding and
other taxes of any kind whatsoever (whether payable directly or by withholding
and whether or not requiring the filing of a Tax Return), and all estimated

 

8

--------------------------------------------------------------------------------


 

taxes, deficiency assessments, additions to tax, and additional amounts imposed
by any governmental authority (domestic or foreign) with respect to a Tax, and
penalties and interest thereon.

 

1.68.                “Termination and Settlement Agreement” has the meaning set
forth in the Recitals.

 

1.69.                “Termination and Series A2 Fee” has the meaning set forth
in the Recitals.

 

1.70.                “Transaction Documents” means, collectively, the
Termination and Settlement Agreement, this Agreement, the Option Agreement and
the Escrow Agreement.

 

ARTICLE 2

 

Sale and Purchase of Series B Preferred Units

 

2.1.                              Sale and Purchase of Series B Preferred
Units.  Upon the terms and subject to the conditions set forth in this
Agreement, on the Closing Date, CCR shall issue and sell to each Purchaser, and
each Purchaser shall purchase from CCR and subscribe for, 35,807 Series B
Preferred Units, for a total of 71,614 Series B Preferred Units, in each case,
free and clear of all Liens (other than Liens created by the Purchasers).  The
terms, limitations and relative rights and preferences of the Series B Preferred
Units shall be as set forth in the Revised Operating Agreement.

 

2.2.                              Consideration.

 


(A)                                  SUBJECT TO THE PROVISIONS OF
SECTION 9.2(A), THE AGGREGATE CONSIDERATION FOR THE SERIES B PREFERRED UNITS,
PAYABLE AT THE CLOSING, SHALL BE AN AMOUNT IN CASH EQUAL TO THE PREFERRED
PURCHASE PRICE.


 


(B)                                 UPON EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS BY ALL PARTIES THERETO PRIOR TO OR ON THE DATE HEREOF,
EACH PURCHASER SHALL DEPOSIT WITH THE ESCROW AGENT, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT IN CASH EQUAL TO 50% OF THE PREFERRED
PURCHASE PRICE.  THE PREFERRED PURCHASE PRICE SHALL BE MAINTAINED AND RELEASED
SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF THE ESCROW AGREEMENT.


 

2.3.                              Closing Deliveries of CCR.  At the Closing,
CCR and the Current Equityholders shall deliver, or cause to be delivered, to
the Purchasers the following (in addition to any other documents required to be
delivered to the Purchasers by or on behalf of CCR or the Current Equityholders
pursuant to any other provisions of this Agreement):

 


(A)                                  A CERTIFICATE DULY EXECUTED BY CCR, DATED
AS OF THE CLOSING DATE, CERTIFYING AS TO THE SATISFACTION OF THE CONDITIONS IN
SECTION 8.2(A) AND SECTION 8.2(B);


 


(B)                                 FOR EACH PURCHASER, CERTIFICATES
REPRESENTING THE SERIES B PREFERRED UNITS PURCHASED BY SUCH PURCHASER;

 

9

--------------------------------------------------------------------------------


 


(C)                                  COUNTERPART ORIGINALS OF THE REVISED
OPERATING AGREEMENT, DULY EXECUTED BY THE CURRENT EQUITYHOLDERS; AND


 


(D)                                 SUCH OTHER INSTRUMENTS, ASSIGNMENTS,
WAIVERS, CONSENTS OR OTHER DOCUMENTS AS THE PURCHASERS OR THE PARENT MAY
REASONABLY REQUEST TO EVIDENCE THE SATISFACTION OF ALL CONDITIONS PRECEDENT SET
FORTH IN ARTICLE 8 OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 

2.4.                              Closing Deliveries of the Purchasers and the
Parent.  At the Closing, the Parent shall deliver, or cause the Purchasers to
deliver, as applicable, to CCR and the Current Equityholders each of the
following (in addition to any other documents required to be delivered to CCR
and the Current Equityholders by or on behalf of the Parent or the Purchasers
pursuant to any other provisions of this Agreement):

 


(A)                                  A CERTIFICATE DULY EXECUTED BY EACH
PURCHASER, DATED AS OF THE CLOSING DATE, CERTIFYING AS TO THE SATISFACTION OF
THE CONDITIONS IN SECTION 8.3(A) AND SECTION 8.3(B);


 


(B)                                 COUNTERPART ORIGINALS OF THE REVISED
OPERATING AGREEMENT, DULY EXECUTED BY THE PURCHASERS; AND


 


(C)                                  SUCH OTHER INSTRUMENTS, ASSIGNMENTS,
WAIVERS, CONSENTS OR OTHER DOCUMENTS AS CCR MAY REASONABLY REQUEST TO EVIDENCE
THE SATISFACTION OF ALL CONDITIONS PRECEDENT SET FORTH IN ARTICLE 8 OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

2.5.                              Purchase Notice.  If all Gaming Approvals
required to be obtained prior to the Closing to consummate the transactions
contemplated by this Agreement have been obtained, the Purchasers and the
Current Equityholders shall jointly deliver to the Escrow Agent no later than
two (2) Business Days prior to the anticipated Closing Date the Purchase Notice
instructing the Escrow Agent to distribute the Preferred Purchase Price to CCR.

 

2.6.                              Closing Date Escrow Release.  On the Closing
Date, the Escrow Agent shall distribute the Preferred Purchase Price to CCR by
wire transfer of immediately available funds to the “Distribution Account” set
forth adjacent to CCR’s name on Exhibit A to the Escrow Agreement.

 

ARTICLE 3

 

Closing

 

3.1.                              Closing.  The closing of the sale and purchase
of the Series B Preferred Units and the other transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Munger, Tolles &
Olson LLP, Los Angeles, California at 10:00 a.m. local time (or such other time,
place and date as the Purchasers and CCR may mutually agree) as soon as
practicable, but no later than two (2) Business Days after the first date on
which all the conditions to Closing (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions) shall have been satisfied or waived.

 

10

--------------------------------------------------------------------------------


 

3.2.                              Closing Date.  The date on which the Closing
occurs is referred to as the “Closing Date”.

 

ARTICLE 4

 

Representations and Warranties Regarding the Current Equityholders

 

Each Current Equityholder, severally and not jointly, hereby represents and
warrants to the Parent and the Purchasers as follows in respect of such Current
Equityholder:

 

4.1.                              Current Equityholder Organization and Good
Standing.  The Current Equityholder is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization (except
where such concepts are not applicable), except for failures to be in good
standing that, individually or in the aggregate, are not material to its ability
to perform its obligations hereunder or under any of the other Transaction
Documents to which it is a party and are not reasonably likely to prohibit or
materially restrict or delay its performance of this Agreement or any of such
other Transaction Documents.

 

4.2.                              Current Equityholder Authority;
Enforceability.  The Current Equityholder has the requisite power and authority
to execute, deliver and perform its obligations under this Agreement and the
other Transaction Documents to which it is a party, and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery, and
performance of this Agreement and such other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of the Current
Equityholder, and no other company action on the part of the Current
Equityholder or any of its members or shareholders is necessary to authorize the
execution, delivery and performance of this Agreement and such other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.  This Agreement and such other Transaction Documents, when duly
executed by the other parties hereto and thereto, will constitute legally valid
and binding obligations of the Current Equityholder enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and to general principles of equity.

 

ARTICLE 5

 

Representations and Warranties Regarding the Companies

 

Except as set forth in the Schedules attached hereto (provided that a listing of
an item in one Schedule shall be deemed to be a listing in each other Schedule
to which such item relates only to the extent that it is reasonably apparent
from a reading of such disclosure that it also qualifies or applies to another
section), CCR hereby represents and warrants to the Parent and the Purchasers as
follows:

 

5.1.                              Company Organization and Good Standing.  Each
Company (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization (except where such concepts are not
applicable), (b) has all requisite power and

 

11

--------------------------------------------------------------------------------


 

authority to own, operate and lease its properties and assets and to carry on
its business as now conducted and (c) is duly qualified or licensed to transact
business and is in good standing in each state or jurisdiction in which the
ownership, operation or leasing of its property or the conduct of its business
requires such qualification or license, except where the failure to so qualify
or be licensed would not have a Material Adverse Effect.

 

5.2.                              CCR Authority; Enforceability.  CCR has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and the other Transaction Documents to which it is a party,
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance of this Agreement and such other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary action on the
part of CCR, and no other company action on the part of CCR or any of its
members or shareholders is necessary to authorize the execution, delivery and
performance of this Agreement and such  other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.  This
Agreement and such other Transaction Documents, when duly executed by the other
parties hereto and thereto, will constitute legally valid and binding
obligations of CCR enforceable against it in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and to
general principles of equity.

 

5.3.                              Capitalization; Valid Issuance.

 


(A)                                  EXHIBIT A TO THIS AGREEMENT CONTAINS A
COMPLETE AND ACCURATE DESCRIPTION OF THE OWNERSHIP STRUCTURE OF THE COMPANIES
(INCLUDING THE IDENTITY AND PERCENTAGE OWNERSHIP OF EACH COMPANY AND EACH OTHER
MEMBER, PARTNER OR OTHER OWNER).  THE COMPANIES DO NOT HAVE ANY OTHER
SUBSIDIARIES OR OWN ANY STOCK OF, OR ANY EQUITY PARTICIPATION IN, ANY PERSON,
EXCEPT AS SET FORTH ON EXHIBIT A TO THIS AGREEMENT.  EACH COMPANY AND EACH OTHER
MEMBER, PARTNER OR OTHER OWNER, AS APPLICABLE, IS THE OWNER OF ALL RIGHT, TITLE
AND INTEREST (RECORD AND BENEFICIAL) IN AND TO THE ISSUED AND OUTSTANDING EQUITY
INTERESTS OF THE COMPANIES AS SET FORTH ON EXHIBIT A TO THIS AGREEMENT, FREE AND
CLEAR OF ALL LIENS, OTHER THAN PERMITTED EXCEPTIONS.  NO COMPANY AND NO OTHER
MEMBER, PARTNER OR OTHER OWNER, AS APPLICABLE, OWNS ANY RIGHT, TITLE OR INTEREST
(RECORD OR BENEFICIAL) TO ANY OTHER EQUITY INTERESTS OF THE COMPANIES.  THE
EQUITY INTERESTS OF EACH COMPANY AS SET FORTH ON EXHIBIT A TO THIS AGREEMENT
CONSTITUTE ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF SUCH COMPANY. 
ALL OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH COMPANY HAVE BEEN
DULY AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID (IF APPLICABLE) AND
NONASSESSABLE (IF APPLICABLE) AND NONE OF THEM HAS BEEN ISSUED IN VIOLATION OF
PREEMPTIVE OR SIMILAR RIGHTS.  THERE ARE NO DECLARED OR ACCRUED BUT UNPAID
DIVIDENDS OR DISTRIBUTIONS WITH REGARD TO ANY ISSUED AND OUTSTANDING EQUITY
INTERESTS OF ANY COMPANY, OTHER THAN DISTRIBUTIONS BY CCR TO THE CURRENT
EQUITYHOLDERS FOR PAYMENT OF TAXES IN ACCORDANCE WITH THE GOVERNING DOCUMENTS OF
CCR.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 5.3,
(I) THERE ARE NO EQUITY INTERESTS IN ANY COMPANY RESERVED FOR ISSUANCE OR
SUBJECT TO PREEMPTIVE RIGHTS OR ANY OUTSTANDING SUBSCRIPTIONS, OPTIONS,
WARRANTS, CALLS, RIGHTS, AGREEMENTS, OBLIGATIONS, CONVERTIBLE, EXERCISABLE OR
EXCHANGEABLE SECURITIES, OR OTHER COMMITMENTS, CONTINGENT OR OTHERWISE, RELATING
TO EQUITY INTERESTS IN ANY OF THE COMPANIES, (II) THERE ARE NO OUTSTANDING OR
AUTHORIZED MEMBERSHIP INTERESTS, STOCK APPRECIATION, PHANTOM STOCK, PROFIT
PARTICIPATION, OR SIMILAR RIGHTS FOR WHICH ANY COMPANY HAS

 

12

--------------------------------------------------------------------------------


 


ANY LIABILITY, AND THERE ARE NO ISSUED AND OUTSTANDING BONDS, INDENTURES, NOTES
OR OTHER INDEBTEDNESS HAVING THE RIGHT TO VOTE (OR CONVERTIBLE INTO,
EXCHANGEABLE OR EXERCISABLE FOR, OR CREATING THE RIGHT TO SUBSCRIBE FOR OR
ACQUIRE SECURITIES THAT HAVE THE RIGHT TO VOTE) ON ANY MATTERS ON WHICH OWNERS
OR MEMBERS OF ANY COMPANY MAY VOTE, AND (III) THERE ARE NO SHAREHOLDER
AGREEMENTS, PROXIES, VOTING TRUSTS OR OTHER AGREEMENTS OR UNDERSTANDINGS TO
WHICH ANY COMPANY IS A PARTY OR BY WHICH ANY COMPANY IS BOUND RELATING TO THE
VOTING OR REGISTRATION OF ANY EQUITY INTERESTS OF A COMPANY OR PREEMPTIVE RIGHTS
WITH RESPECT THERETO.


 


(C)                                  THE SERIES B PREFERRED UNITS BEING
PURCHASED BY THE PURCHASERS PURSUANT TO THIS AGREEMENT WILL, UPON ISSUANCE
PURSUANT TO THE TERMS OF THIS AGREEMENT, (I) BE DULY AUTHORIZED AND VALIDLY
ISSUED SERIES B PREFERRED UNITS OF CCR, (II) HAVE THE RIGHTS AND PRIVILEGES SET
FORTH IN THE REVISED OPERATING AGREEMENT AND (III) CONSTITUTE 24.5% OF THE
OUTSTANDING EQUITY INTERESTS IN CCR ON AN AS-CONVERTED, FULLY-DILUTED BASIS AS
OF THE CLOSING DATE.


 

5.4.                              Consents and Approvals.  No material consent,
approval, order or authorization of any third party that is not a Governmental
Entity is required for the execution, delivery and performance of this Agreement
by CCR.  Except for the Gaming Approvals, no notices, reports, registrations or
other filings are required to be made by any of the Companies with, nor are any
consents, approvals or Governmental Authorizations required to be obtained by
any of the Companies from, any Governmental Entity in connection with the
execution, delivery and performance of this Agreement or, at the time of their
execution, the other Transaction Documents by CCR, in each case except for those
the failure of which to make or obtain, individually or in the aggregate, are
not material to its ability to perform its obligations hereunder or thereunder
and are not reasonably likely to prohibit or materially restrict or delay the
consummation of the transactions contemplated hereby or thereby.

 

5.5.                              No Violations.  The execution and delivery of
this Agreement and the other Transaction Documents by CCR does not, and the
consummation by CCR of the transactions contemplated hereby and thereby will not
(a) violate, breach, conflict with or contravene any provision of the Governing
Documents of CCR or (b) assuming all notices, reports, registrations, filings,
consents, approvals and other Governmental Authorizations contemplated by
Section 5.4 having been made or obtained, as applicable, violate, breach,
contravene or conflict with any applicable Law, other than such violations that
would be immaterial or would not have a Material Adverse Effect.

 

5.6.                              Governmental Authorizations; Compliance with
Laws.

 


(A)                                  TO THE COMPANIES’ KNOWLEDGE, THE COMPANIES
HAVE OBTAINED AND MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL GOVERNMENTAL
AUTHORIZATIONS REQUIRED TO SUBSTANTIALLY CONDUCT THE BUSINESS OF THE COMPANIES
AS IT IS PRESENTLY BEING CONDUCTED, AND FOR THE LAWFUL OWNERSHIP, LEASING, USE
AND OPERATION OF THEIR RESPECTIVE PROPERTIES AND ASSETS, IN EACH CASE, EXCEPT
FOR SUCH GOVERNMENTAL AUTHORIZATIONS THE FAILURE TO HAVE, OBTAIN OR MAINTAIN ARE
NOT MATERIAL TO THE ABILITY OF CCR TO PERFORM ITS OBLIGATIONS HEREUNDER AND ARE
NOT REASONABLY LIKELY TO PROHIBIT OR MATERIALLY RESTRICT OR DELAY THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  TO THE COMPANIES’
KNOWLEDGE, THERE HAS OCCURRED NO MATERIAL VIOLATION OF OR DEFAULT UNDER ANY SUCH
GOVERNMENTAL AUTHORIZATION.  TO THE COMPANIES’ KNOWLEDGE, NONE OF THE COMPANIES
HAS RECEIVED A CURRENTLY EFFECTIVE WRITTEN NOTICE, OR HAS KNOWLEDGE OF ANY OTHER

 

13

--------------------------------------------------------------------------------


 


NOTICE, INDICATING THAT ANY SUCH GOVERNMENTAL AUTHORIZATIONS WILL BE REVOKED OR
WILL NOT BE RENEWED OR WILL ONLY BE RENEWED IN A MANNER THAT WOULD PROHIBIT OR
MATERIALLY RESTRICT THE COMPANIES FROM CONDUCTING THEIR MATERIAL OPERATIONS IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.


 


(B)                                 TO THE COMPANIES’ KNOWLEDGE, EACH OF THE
COMPANIES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS AND ORDERS
APPLICABLE TO THE BUSINESS.


 

ARTICLE 6

 

Representations and Warranties Regarding the Purchasers and the Parent

 

Each of the Purchasers and the Parent, jointly and severally, hereby represents
and warrants to CCR as follows:

 

6.1.                              Purchaser and Parent Organization and Good
Standing.  Each of the Purchasers and the Parent (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization (except where such concepts are not applicable), (b) has all
requisite power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted and (c) is duly qualified
or licensed to transact business and is in good standing in each state or
jurisdiction in which the ownership, operation or leasing of its property or the
conduct of its business requires such qualification or license, except for
failures to so qualify or be licensed or in good standing that, individually or
in the aggregate, are not material to its ability to perform its obligations
hereunder and are not reasonably likely to prohibit or materially restrict or
delay its performance of this Agreement or any of such other Transaction
Documents.

 

6.2.                              Purchaser and Parent Authority;
Enforceability.  Each of the Purchasers and the Parent has the requisite power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party, and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance of this Agreement and such other Transaction Documents,
and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary action on the part of the
Purchasers or the Parent, as applicable, and no other company action on the part
of the Parent or any of its shareholders is necessary to authorize the
execution, delivery and performance of this Agreement and such other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.  This Agreement and such other Transaction Documents, when duly
executed by the other parties hereto and thereto, will constitute legally valid
and binding obligations of the Purchasers or the Parent, as applicable,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity.

 

6.3.                              Consents and Approvals.  No material consent,
approval, order or authorization of any third party that is not a Governmental
Entity is required for the execution, delivery and performance of this Agreement
by the Purchasers or the Parent.  Except for the Gaming Approvals, no notices,
reports, registrations or other filings are required to be made by

 

14

--------------------------------------------------------------------------------


 

the Purchasers or the Parent with, nor are any consents, approvals or
Governmental Authorizations required to be obtained by the Purchasers or the
Parent from, any Governmental Entity in connection with the execution, delivery
and performance of this Agreement or, at the time of their execution, the other
Transaction Documents by the Purchasers or the Parent, in each case except for
those the failure of which to make or obtain, individually or in the aggregate,
are not material to its ability to perform its obligations hereunder or under
any of the other Transaction Documents to which it is a party and are not
reasonably likely to prohibit or materially restrict or delay its performance of
this Agreement.

 

6.4.                              No Violations.  The execution and delivery of
this Agreement and the other Transaction Documents by the Parent or any
Purchaser do not, and the consummation by the Parent or any Purchaser of the
transactions contemplated hereby and thereby will not (a) violate, breach,
conflict with or contravene any provision of its Governing Documents or
(b) assuming all notices, reports, registrations, filings, consents, approvals
and other Governmental Authorizations contemplated by Section 6.3 having been
made or obtained, as applicable, violate, breach, contravene or conflict with
any applicable Law, other than such violations which, individually or in the
aggregate, are not material to its ability to perform its obligations hereunder
and are not reasonably likely to prohibit or materially restrict or delay the
consummation of the transactions contemplated hereby.

 

6.5.                              Securities Act.  The Purchasers are acquiring
the Series B Preferred Units for their own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act of 1933,
as amended (the “Securities Act”), in any manner that would be in violation of
the Securities Act.  Neither of the Purchasers has, directly or indirectly,
offered the Series B Preferred Units to anyone or solicited any offer to buy the
Series B Preferred Units from anyone, so as to bring the offer and sale of the
Series B Preferred Units within the registration requirements of the Securities
Act.  Neither of the Purchasers will sell, convey, transfer or offer for sale
any of the Series B Preferred Units except upon compliance with the Revised
Operating Agreement, the Securities Act and any applicable state securities or
“blue sky” laws or pursuant to any exemption therefrom.

 

6.6.                              Investor Status.  Each Purchaser certifies and
represents to CCR that such Purchaser is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act. Each Purchaser’s
financial condition is such that it is able to bear the risk of holding the
Series B Preferred Units for an indefinite period of time and the risk of loss
of its entire investment. Each Purchaser has been afforded the opportunity to
ask questions of and receive answers from the management of CCR concerning this
investment and has sufficient knowledge and experience in investing in companies
similar to CCR so as to be able to evaluate the risks and merits of its
investment in CCR.

 

6.7.                              Securities Not Registered.  Each Purchaser
understands that the Series B Preferred Units have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Series B Preferred Units must continue to be held by such Purchaser unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration. Each Purchaser understands that the exemptions
from registration afforded by Rule 144 (the provisions of which are known to it)
promulgated under the Securities Act depend on

 

15

--------------------------------------------------------------------------------


 

the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.

 

6.8.                              Tax Matters.  Each Purchaser is a United
States person within the meaning of Section 7701(a)(30) of the Code.  Each
Purchaser shall deliver to the Company an IRS Form W-9 in connection with its
acquisition of the Series B Preferred Units hereunder and at any other time
reasonably requested by the Company.

 

ARTICLE 7

 

Covenants of the Parties

 

7.1.                              Cooperation.

 


(A)                                  EACH PARTY WILL COOPERATE WITH THE OTHER IN
TAKING, OR CAUSING TO BE TAKEN, ALL APPROPRIATE ACTIONS AND ALL THINGS
NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING PREPARING AND FILING AS PROMPTLY AS REASONABLY
PRACTICABLE ALL DOCUMENTATION TO OBTAIN ALL GOVERNMENTAL AUTHORIZATIONS.


 


(B)                                 IN THE EVENT THAT ANY ADMINISTRATIVE OR
JUDICIAL ACTION OR PROCEEDING IS INSTITUTED (OR THREATENED TO BE INSTITUTED) BY
A GOVERNMENTAL ENTITY OR PRIVATE PARTY CHALLENGING THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY TRANSACTION DOCUMENT, EACH OF THE PARTIES SHALL
COOPERATE IN ALL RESPECTS WITH EACH OTHER TO CONTEST AND RESIST ANY SUCH ACTION
OR PROCEEDING AND TO HAVE VACATED, LIFTED, REVERSED OR OVERTURNED ANY DECREE,
JUDGMENT, INJUNCTION OR OTHER ORDER, WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT, THAT IS IN EFFECT AND THAT PROHIBITS OR MATERIALLY RESTRICTS OR
DELAYS CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT.


 


(C)                                  THE PARTIES MUTUALLY AGREE TO COOPERATE
WITH EACH OTHER (I) TO, AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, OBTAIN
ALL LICENSES, PERMITS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FINDINGS OF
SUITABILITY, FRANCHISES, ENTITLEMENTS, WAIVERS AND EXEMPTIONS ISSUED BY ANY
GAMING AUTHORITY (INCLUDING THE RECEIPT OF INFORMAL ADVICE FROM THE GAMING
AUTHORITY THAT NO FILING OR PERMIT IS REQUIRED, INCLUDING WITH RESPECT TO ANY
AFFILIATES OR LICENSED PERSONS) REQUIRED TO PERMIT THE PARTIES HERETO TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY,
“GAMING APPROVALS”), (II) TO AVOID ANY ACTION OR PROCEEDING BY ANY GAMING
AUTHORITY CHALLENGING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
(III) TO MAKE OR CAUSE TO BE MADE ALL NECESSARY FILINGS, AND THEREAFTER MAKE OR
CAUSE TO BE MADE ANY OTHER REQUIRED SUBMISSIONS WITH RESPECT TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, AS REQUIRED UNDER THE GAMING LAWS,
(IV) TO SCHEDULE AND ATTEND (OR CAUSE TO BE SCHEDULED AND ATTENDED) ANY HEARINGS
OR MEETINGS WITH GAMING AUTHORITIES TO OBTAIN THE GAMING APPROVALS AS PROMPTLY
AS POSSIBLE AND (V) TO ACT DILIGENTLY AND PROMPTLY TO PURSUE ANY AND ALL OF THE
FOREGOING AS NECESSARY TO OBTAIN THE GAMING APPROVALS.


 


(D)                                 ALL ANALYSES, APPEARANCES, MEETINGS,
DISCUSSIONS, PRESENTATIONS, MEMORANDA, BRIEFS, FILINGS, ARGUMENTS AND PROPOSALS
MADE BY OR ON BEHALF OF THE PURCHASERS, THE PARENT OR ANY LICENSED PERSON BEFORE
ANY GOVERNMENTAL AUTHORITY, INCLUDING ANY GAMING AUTHORITY, OR THE STAFF OR
REGULATORS OF ANY GOVERNMENTAL AUTHORITY, IN CONNECTION WITH THE

 

16

--------------------------------------------------------------------------------


 


TRANSACTIONS CONTEMPLATED HEREUNDER (BUT FOR THE AVOIDANCE OF DOUBT, NOT
INCLUDING ANY INTERACTIONS BETWEEN THE CURRENT EQUITYHOLDERS OR THE COMPANIES
WITH GOVERNMENTAL AUTHORITIES IN THE ORDINARY COURSE OF THE CONDUCT OF THEIR
BUSINESS OPERATIONS, ANY DISCLOSURE WHICH IS NOT PERMITTED BY LAW, OR ANY
DISCLOSURE CONTAINING CONFIDENTIAL INFORMATION OR UNRELATED TO THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT) SHALL BE DISCLOSED TO THE OTHER PARTY HEREUNDER
IN ADVANCE OF ANY FILING, SUBMISSION OR ATTENDANCE, IT BEING THE INTENT THAT THE
PARTIES WILL NOTIFY, CONSULT AND COOPERATE WITH ONE ANOTHER, AND CONSIDER IN
GOOD FAITH THE VIEWS OF ONE ANOTHER, IN CONNECTION WITH ANY ANALYSES,
APPEARANCES, MEETINGS, DISCUSSIONS, PRESENTATIONS, MEMORANDA, BRIEFS, FILINGS,
ARGUMENTS AND PROPOSALS, WITH THE FINAL MATERIALS REGARDING THE PURCHASE OF THE
SERIES B PREFERRED UNITS BEING SUBJECT TO THE APPROVAL OF CCR’S COUNSEL.  EACH
OF THE PURCHASERS AND PARENT, ON THE ONE HAND, AND THE CURRENT EQUITYHOLDERS AND
CCR, ON THE OTHER HAND, SHALL GIVE NOTICE TO EACH OTHER WITH RESPECT TO ANY
MEETING, DISCUSSION, APPEARANCE, OR MATERIAL CONTACT OR MEETING WITH ANY
GOVERNMENTAL AUTHORITY OR THE STAFF OR REGULATORS OF ANY GOVERNMENTAL AUTHORITY,
WITH SUCH NOTICE BEING SUFFICIENT TO PROVIDE SUCH OTHER PARTY WITH THE
OPPORTUNITY TO ATTEND AND PARTICIPATE IN SUCH MEETING, DISCUSSION, APPEARANCE OR
MATERIAL CONTACT OR MEETING.


 


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE PARTIES AGREE THAT COUNSEL FOR CCR MAY, AT ITS DISCRETION, DIRECT
THE STRATEGY FOR OBTAINING THE GAMING APPROVALS REQUIRED TO CONSUMMATE THE
PURCHASE OF THE SERIES B PREFERRED UNITS AND COORDINATE AND PARTICIPATE IN ANY
AND ALL APPEARANCES, MEETINGS, DISCUSSIONS, PRESENTATIONS, MEMORANDA, BRIEFS,
FILINGS, ARGUMENTS AND PROPOSALS MADE BEFORE ANY GOVERNMENTAL AUTHORITY,
INCLUDING ANY GAMING AUTHORITY, OR THE STAFF OR REGULATORS OF ANY GOVERNMENTAL
AUTHORITY, IN CONNECTION WITH THE PURCHASE OF THE SERIES B PREFERRED UNITS, WITH
THE COOPERATION OF THE CROWN PARTIES AND THEIR COUNSEL; PROVIDED THAT AT THE
REASONABLE REQUEST OF LICENSED PERSONS OUTSIDE THE CONTROL OF THE PURCHASERS OR
PARENT, CCR AND THE CURRENT EQUITYHOLDERS AGREE THAT COUNSEL FOR CCR SHALL NOT
PARTICIPATE IN THE PORTION OF ANY APPEARANCE, MEETING, OR DISCUSSION BEFORE THE
GAMING AUTHORITIES WHICH INVOLVES CONFIDENTIAL INFORMATION OF LICENSED PERSONS
OUTSIDE THE CONTROL OF THE PURCHASERS OR PARENT.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE PARTIES AGREE THAT COUNSEL FOR THE CROWN PARTIES MAY, AT ITS
DISCRETION, DIRECT THE STRATEGY FOR OBTAINING THE GAMING APPROVALS REQUIRED TO
CONSUMMATE THE CONVERSION OF THE SERIES B PREFERRED UNITS TO SERIES A2 PREFERRED
UNITS AND COORDINATE AND PARTICIPATE IN ANY AND ALL APPEARANCES, MEETINGS,
DISCUSSIONS, PRESENTATIONS, MEMORANDA, BRIEFS, FILINGS, ARGUMENTS AND PROPOSALS
MADE BEFORE ANY GOVERNMENTAL AUTHORITY, INCLUDING ANY GAMING AUTHORITY, OR THE
STAFF OR REGULATORS OF ANY GOVERNMENTAL AUTHORITY, IN CONNECTION WITH THE
PURCHASE OF THE SERIES B PREFERRED UNITS, WITH THE COOPERATION OF CCR AND ITS
COUNSEL.


 


(G)                                 THE CROWN PARTIES AGREE TO COOPERATE WITH
CCR AND THE CURRENT EQUITYHOLDERS AFTER THE DATE HEREOF TO ASSIST IN STRUCTURING
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE TRANSACTION DOCUMENTS, IN A
TAX-EFFICIENT MANNER FOR CCR AND THE CURRENT EQUITYHOLDERS, INCLUDING THE
TRANSFER OF FUNDS CONTEMPLATED BY SECTION 9.2(A).


 

7.2.                              No Alternative Transactions.  The parties
agree that from the date hereof through the earlier of (a) the Closing Date and
(b) the termination of this Agreement under Section 9.1, none of the Current
Equityholders or the Companies shall, and each of the Current Equityholders and
the Companies shall require its respective Representatives not to, directly or

 

17

--------------------------------------------------------------------------------


 

indirectly, (i) initiate, solicit, encourage or otherwise facilitate any
inquiry, proposal, offer or discussion with any party (other than the Parent or
the Purchasers) concerning any merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock or units, sale or license of material assets or similar
business transaction involving any of the Companies, (ii) furnish any non-public
information concerning the business, properties or assets of any of the
Companies to any party (other than the Parent or the Purchasers) in connection
with or in anticipation of any such transaction, (iii) engage in discussions or
negotiations with any party (other than with the Parent or the Purchasers) with
respect to, or consummate, any such transaction, or (iv) enter into, approve,
agree to, recommend or consummate any such transaction.

 

7.3.          Guarantee.

 


(A)           THE PARENT ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES
TO CCR AND THE CURRENT EQUITYHOLDERS THE DUE AND PUNCTUAL OBSERVANCE,
PERFORMANCE AND DISCHARGE OF ALL OF THE COVENANTS, AGREEMENTS, OBLIGATIONS AND
LIABILITIES OF THE PURCHASERS PURSUANT TO THIS AGREEMENT, WHETHER FIXED,
CONTINGENT, NOW EXISTING OR HEREAFTER ARISING, CREATED, ASSUMED, INCURRED OR
ACQUIRED FROM THE DATE HEREOF THROUGH THE CLOSING DATE (THE “OBLIGATIONS”).

 


(B)           THE PARENT AGREES THAT THE OBLIGATIONS OF THE PARENT HEREUNDER
SHALL NOT BE RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED
BY (I) THE FAILURE OF CCR OR THE CURRENT EQUITYHOLDERS TO ASSERT ANY CLAIM OR
DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST ANY OF THE PURCHASERS, (II) ANY
CHANGE IN THE TIME, PLACE OR MANNER OF PAYMENT OF ANY OF THE OBLIGATIONS OR ANY
RESCISSION, WAIVER, COMPROMISE, CONSOLIDATION OR OTHER AMENDMENT OR MODIFICATION
OF ANY OF THE TERMS OF PROVISIONS OF THIS AGREEMENT, (III) ANY CHANGE IN THE
CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF ANY OF THE PURCHASERS, (IV) ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR PROCEEDING AFFECTING ANY
OF THE PURCHASERS, (V) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT,
(VI) THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHTS WHICH THE PARENT MAY
HAVE AT ANY TIME AGAINST CCR, THE CURRENT EQUITYHOLDERS OR ANY OF THE
PURCHASERS, WHETHER IN CONNECTION WITH THE OBLIGATIONS OR OTHERWISE, AND
(VII) ANY OTHER ACT OR OMISSION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY
THE RISK OF THE PARENT OR OTHERWISE OPERATE AS A RELEASE OR DISCHARGE OF THE
PARENT, ALL OF WHICH MAY BE DONE WITHOUT NOTICE TO THE PARENT.  NEITHER CCR NOR
THE CURRENT EQUITYHOLDERS SHALL BE BOUND OR OBLIGED TO EXHAUST THEIR RECOURSE
AGAINST THE PURCHASERS OR PURSUE ANY OTHER REMEDY WHATSOEVER BEFORE BEING
ENTITLED TO DEMAND THE SATISFACTION OF THE OBLIGATIONS BY THE PARENT HEREUNDER. 
TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARENT HEREBY EXPRESSLY WAIVES ANY
AND ALL RIGHTS OR DEFENSES ARISING BY REASON OF ANY LAW WHICH WOULD OTHERWISE
REQUIRE ANY ELECTION OF REMEDIES BY CCR OR THE CURRENT EQUITYHOLDERS.  THE
PARENT ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIALLY DIRECT AND INDIRECT
BENEFITS FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT THE
WAIVERS SET FORTH HEREIN ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE PARENT’S OBLIGATIONS UNDER
THIS GUARANTEE SHALL BE SUBJECT TO ANY AND ALL CLAIMS, DEFENSES, SETOFFS OR
OTHER RIGHTS OF OR AVAILABLE TO THE PURCHASERS.

 


(C)           THIS GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL BE
BINDING ON THE PARENT, ITS SUCCESSORS AND ASSIGNS UNTIL ALL OF THE OBLIGATIONS
HAVE BEEN INDEFEASIBLY PAID, OBSERVED, PERFORMED OR SATISFIED IN FULL.

 

18

--------------------------------------------------------------------------------


 

7.4.          Use of Proceeds.  Upon the distribution to CCR of the Preferred
Purchase Price at the Closing, subject to and in accordance with this Agreement
and the Escrow Agreement, CCR agrees to use the Preferred Purchase Price
promptly to make payments in respect of (i) the Companies’ debt facilities in
partial repayment of outstanding Indebtedness of the Companies as of the Closing
Date (which partial repayment shall be no less than $225 million), (ii) equity
cures, if necessary, pursuant to the Companies’ debt facilities for the period
ended December 31, 2008 and period ending March 31, 2009, (iii) fees and
expenses and (iv) other general corporate purposes as CCR deems appropriate,
including the funding of distributions permitted under the Companies’ debt
facilities.

 

ARTICLE 8

 

Conditions to Closing

 

8.1.          Conditions to the Obligations of All Parties.  The obligations of
each party hereto to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or waiver, at or prior to the Closing, of
each of the following conditions.

 


(A)           REGULATORY APPROVAL.  ANY AND ALL GAMING APPROVALS REQUIRED TO BE
OBTAINED PRIOR TO THE CLOSING TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL HAVE BEEN OBTAINED.

 


(B)           NO INJUNCTIONS OR RESTRAINTS; ILLEGALITY.  NO TEMPORARY
RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER JUDGMENT OR
ORDER ISSUED BY ANY GOVERNMENTAL ENTITY (OTHER THAN A FAILURE TO OBTAIN ANY
GAMING APPROVAL) (EACH, A “RESTRAINT”) SHALL BE IN EFFECT WHICH PROHIBITS,
RESTRAINS OR RENDERS ILLEGAL THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT; PROVIDED THAT PRIOR TO ASSERTING THIS CONDITION, THE PARTY
ASSERTING THIS CONDITION  SHALL HAVE USED ITS REASONABLE BEST EFFORTS TO PREVENT
THE ENTRY OF ANY SUCH RESTRAINT AND TO APPEAL AS PROMPTLY AS PRACTICABLE ANY
JUDGMENT THAT MAY BE ENTERED.

 


(C)           TERMINATION AND SETTLEMENT AGREEMENT.  (I) THE TERMINATION AND
SETTLEMENT AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND (II) THE ORIGINAL
PURCHASE AGREEMENT SHALL BE TERMINATED IN ITS ENTIRETY AND BE NULL AND VOID AND
OF NO FURTHER FORCE OR EFFECT.

 

8.2.          Conditions to the Obligations of the Purchasers and the Parent. 
The obligation of the Purchasers and the Parent to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver, at
or prior to the Closing, of each of the following conditions:

 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF CCR AND THE CURRENT EQUITYHOLDERS CONTAINED IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES AS ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT
IN ALL RESPECTS), AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN SUCH REPRESENTATIONS AND
WARRANTIES THAT ARE EXPRESSLY MADE AS OF AN EARLIER DATE WHICH NEED ONLY BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS OR TRUE AND CORRECT IN

 

19

--------------------------------------------------------------------------------


 


ALL RESPECTS, AS THE CASE MAY BE, AS OF SUCH EARLIER DATE), EXCEPT WHERE THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE IN COMPLIANCE WITH THE
STANDARD SET FORTH ABOVE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


(B)           COVENANTS.  EACH OF CCR AND THE CURRENT EQUITYHOLDERS SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT.

 


(C)           CERTAIN OTHER DOCUMENTS.  THE OPTION AGREEMENT SHALL BE IN FULL
FORCE AND EFFECT.

 


(D)           CLOSING DELIVERIES.  THE PURCHASERS SHALL HAVE RECEIVED THE
DELIVERABLES SET FORTH IN SECTION 2.3.

 

8.3.          Conditions to the Obligations of CCR.  The obligation of CCR to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Parent and the Purchasers contained in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties as are qualified by materiality, which representations and warranties
shall be true and correct in all respects), as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date (other than
such representations and warranties that are expressly made as of an earlier
date which need only be true and correct in all material respects or true and
correct in all respects, as the case may be, as of such earlier date), except
where the failure of such representations and warranties to be in compliance
with the standard set forth above would not prohibit or materially restrict the
performance of this Agreement by the Parent or the Purchasers.

 


(B)           COVENANTS.  THE PARENT AND EACH PURCHASER SHALL HAVE PERFORMED IN
ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THIS
AGREEMENT.


 


(C)           CLOSING DELIVERIES.  CCR SHALL HAVE RECEIVED THE DELIVERABLES SET
FORTH IN SECTION 2.4.

 


(D)           RELEASE OF PREFERRED PURCHASE PRICE.  THE PREFERRED PURCHASE PRICE
SHALL HAVE BEEN DISTRIBUTED TO CCR SUBJECT TO AND IN ACCORDANCE WITH THE ESCROW
AGREEMENT.

 

ARTICLE 9

 

Termination

 

9.1.          Termination.  This Agreement may be terminated at any time prior
to the Closing:

 


(A)           BY MUTUAL WRITTEN CONSENT OF CCR AND THE CURRENT EQUITYHOLDERS, ON
THE ONE HAND, AND THE PARENT AND THE PURCHASERS, ON THE OTHER HAND; OR

 

20

--------------------------------------------------------------------------------


 


(B)           AUTOMATICALLY, WITHOUT ANY FURTHER ACTION ON THE PART OF ANY
PARTY, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE 5:00PM EDT ON MAY 11,
2009 (THE “END DATE”); PROVIDED, THAT CCR AND/OR THE CURRENT EQUITYHOLDERS MAY
EXTEND THE END DATE TO JUNE 10, 2009 BY DELIVERING WRITTEN NOTICE TO THE
PURCHASERS AND THE ESCROW AGENT PRIOR TO THE NOTICE DEADLINE IN ACCORDANCE WITH
THE TERMS OF THE ESCROW AGREEMENT.

 

9.2.          Effect of Termination.

 


(A)           ON THE END DATE, UNLESS THE ESCROW AGENT HAS RECEIVED THE PURCHASE
NOTICE FROM THE PURCHASERS AND THE CURRENT EQUITYHOLDERS PRIOR TO THE NOTICE
DEADLINE, THE PARTIES AGREE THAT THE ESCROW AGENT SHALL, WITHOUT FURTHER
INSTRUCTIONS FROM ANY PARTY, DISTRIBUTE (I) THE TERMINATION AND SERIES A2 FEE TO
CCR, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE “DISTRIBUTION
ACCOUNT” SET FORTH ADJACENT TO CCR’S NAME ON EXHIBIT A TO THE ESCROW AGREEMENT;
AND (II) $80,000,000 (EIGHTY MILLION DOLLARS) OF THE PREFERRED PURCHASE PRICE
(THE “CROWN PAYMENT FUND”) TO THE PURCHASERS IN ACCORDANCE WITH EACH PURCHASER’S
PAYMENT PERCENTAGE AS SET FORTH ADJACENT TO SUCH PURCHASER’S NAME ON EXHIBIT A
TO THE ESCROW AGREEMENT, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
“DISTRIBUTION ACCOUNT” SET FORTH ADJACENT TO SUCH PURCHASER’S NAME ON EXHIBIT A
TO THE ESCROW AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE ESCROW
AGENT RECEIVES A DISPUTE NOTICE FROM THE CURRENT EQUITYHOLDERS PRIOR TO THE
NOTICE DEADLINE, THE ESCROW AGENT SHALL NOT DISTRIBUTE THE CROWN PAYMENT FUND
UNLESS AND UNTIL THE ESCROW AGENT RECEIVES A DISPUTE RESOLUTION NOTICE.  ON THE
NEXT BUSINESS DAY FOLLOWING THE RECEIPT BY THE ESCROW AGENT OF THE DISPUTE
RESOLUTION NOTICE, IT SHALL DISTRIBUTE THE CROWN PAYMENT FUND IN ACCORDANCE WITH
SUCH NOTICE.

 


(B)           UPON DISTRIBUTION OF THE TERMINATION AND SERIES A2 FEE TO CCR ON
THE END DATE, CCR SHALL ISSUE TO THE PURCHASERS THE 4.1% INTEREST, PROVIDED ALL
GAMING APPROVALS REQUIRED TO BE OBTAINED FROM, ISSUED BY OR RECEIVED FROM ANY
GAMING AUTHORITY TO PERMIT THE PARTIES HERETO TO CONSUMMATE SUCH ISSUANCE HAVE
BEEN RECEIVED.

 


(C)           EXCEPT FOR THE RIGHTS OF CCR AND THE CURRENT EQUITYHOLDERS TO
BRING A CLOSING DISPUTE UNDER THIS AGREEMENT AND THE ESCROW AGREEMENT, THE
RIGHTS OF TERMINATION UNDER SECTION 9.1 AND THE PAYMENT OF THE TERMINATION AND
SERIES A2 FEE PURSUANT TO THE ESCROW AGREEMENT SHALL BE THE SOLE AND EXCLUSIVE
REMEDY OF CCR AND THE CURRENT EQUITYHOLDERS AGAINST THE PARENT AND THE
PURCHASERS AND ANY OF THEIR RESPECTIVE AFFILIATES, SHAREHOLDERS, PARTNERS,
MEMBERS, DIRECTORS, OFFICERS OR AGENTS IF THIS AGREEMENT IS TERMINATED OR THE
CLOSING OTHERWISE DOES NOT OCCUR, AND CCR AND THE CURRENT EQUITYHOLDERS SHALL
HAVE NO CLAIMS OR RIGHTS AGAINST THE PARENT OR THE PURCHASERS AT LAW OR IN
EQUITY, OTHER THAN THE RIGHT TO DISTRIBUTION OF THE TERMINATION AND SERIES A2
FEE PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT.  IF THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 9.1, ALL FURTHER OBLIGATIONS OF THE PARTIES WILL
TERMINATE, EXCEPT THAT THE OBLIGATIONS IN SECTIONS 9.2 (E) AND (F) (DISPUTE
RESOLUTION), SECTION 10.5 (APPLICABLE LAW), SECTION 10.6 (ENFORCEMENT),
SECTION 10.7 (WAIVER OF JURY TRIAL), AND SECTION 10.9 (TRANSACTION EXPENSES)
WILL SURVIVE.

 


(D)           THE PARTIES ACKNOWLEDGE AND AGREE THAT THE PAYMENT OF THE
TERMINATION AND SERIES A2 FEE, TO THE EXTENT NOT ALLOCABLE TO THE PURCHASE OF
THE SERIES A2 PREFERRED UNITS, IS BEING MADE TO CANCEL AND TERMINATE CERTAIN
RIGHTS AND OBLIGATIONS OF THE PARTIES AND SUCH PAYMENT IS MADE FOR DAMAGE TO
CAPITAL AND NOT FOR LOST PROFITS.

 

21

--------------------------------------------------------------------------------


 


(E)           IN THE EVENT OF A CLOSING DISPUTE, THE CURRENT EQUITYHOLDERS AND
CCR SHALL BE ENTITLED TO BRING A CLAIM OR ACTION AGAINST THE CROWN PARTIES IN
RESPECT OF SUCH DISPUTE; PROVIDED, HOWEVER, THAT UNDER NO CIRCUMSTANCES SHALL
THE CURRENT EQUITYHOLDERS OR CCR BE ENTITLED TO ANY DAMAGES IN EXCESS OF THE
CROWN PAYMENT FUND HELD BY THE ESCROW AGENT AND THEY HEREBY WAIVE AND RELEASE
ANY CLAIM TO ANY SUCH EXCESS AMOUNTS.  IN THE EVENT OF A CLOSING DISPUTE, THE
CURRENT EQUITYHOLDERS AND CCR HEREBY COVENANT AND AGREE NOT TO SEEK DAMAGES IN
EXCESS OF THE CROWN PAYMENT FUND (I.E., $80,000,000) HELD BY THE ESCROW AGENT
AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT TO SEEK SUCH EXCESS DAMAGES
OR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE, MULTIPLE OR EXEMPLARY DAMAGES WITH
RESPECT TO SUCH CLOSING DISPUTE.

 


(F)            DISPUTE RESOLUTION.  ANY CLOSING DISPUTE SHALL BE FINALLY AND
EXCLUSIVELY RESOLVED BY ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THE
INTERNATIONAL COMMERCIAL ARBITRATION SUPPLEMENTARY PROCEDURES THEN IN EFFECT
(THE “RULES”), EXCEPT AS MODIFIED HEREIN.  THE PLACE OF ARBITRATION SHALL BE NEW
YORK, NEW YORK. THERE SHALL BE ONE ARBITRATOR WHO SHALL BE AGREED UPON BY THE
PARTIES WITHIN TWENTY (20) DAYS OF RECEIPT BY RESPONDENT OF A COPY OF THE DEMAND
FOR ARBITRATION. IF THE ARBITRATOR IS NOT APPOINTED WITHIN THE TIME LIMIT
PROVIDED HEREIN, SUCH ARBITRATOR SHALL BE APPOINTED BY AAA’S INTERNATIONAL
CENTRE FOR DISPUTE RESOLUTION (“ICDR”) IN ACCORDANCE WITH THE LISTING, STRIKING
AND RANKING PROCEDURE IN THE RULES, WITH EACH PARTY BEING GIVEN A LIMITED NUMBER
OF STRIKES, EXCEPT FOR CAUSE.  ANY ARBITRATOR APPOINTED BY THE ICDR SHALL BE A
RETIRED JUDGE OR A PRACTICING ATTORNEY WITH NO LESS THAN FIFTEEN YEARS OF
EXPERIENCE WITH LARGE COMMERCIAL CASES AND AN EXPERIENCED ARBITRATOR.  IN
RENDERING AN AWARD, THE ARBITRATOR SHALL BE REQUIRED TO FOLLOW THE LAWS OF THE
STATE OF DELAWARE. THE ARBITRATOR SHALL BE LIMITED IN THE AWARD TO DIRECTING THE
DISPOSITION OF THE CROWN PAYMENT FUND AND MAY NOT AWARD ANY REMEDY OR RELIEF IN
EXCESS OF THE DISPOSITION OF SUCH FUNDS AND EACH OF THE CURRENT EQUITYHOLDERS
AND CCR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO RECOVER ANY DAMAGES IN EXCESS OF
THE FUNDS CONTAINED IN THE PURCHASE PRICE ESCROW ACCOUNT WITH RESPECT TO ANY
CLOSING DISPUTE.  THE AWARD OF THE ARBITRATOR (“ARBITRATOR AWARD”) SHALL BE IN
WRITING AND SHALL BRIEFLY STATE THE FINDINGS OF FACT AND CONCLUSIONS OF LAW ON
WHICH IT IS BASED. THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES AND
SHALL BE THE SOLE AND EXCLUSIVE REMEDY BETWEEN THE PARTIES REGARDING ANY CLAIMS,
COUNTERCLAIMS, ISSUES OR ACCOUNTING PRESENTED TO THE ARBITRATOR.  JUDGMENT UPON
THE AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR ANY
OF ITS ASSETS. ANY COSTS OR FEES (INCLUDING ATTORNEYS’ FEES AND EXPENSES)
INCIDENT TO ENFORCING THE AWARD SHALL BE CHARGED AGAINST THE PARTY RESISTING
SUCH ENFORCEMENT.  THE ARBITRATOR SHALL HAVE THE POWER TO AWARD LEGAL FEES,
DISBURSEMENTS AND OTHER EXPENSES (INCLUDING FEES AND COSTS OF SUCH ARBITRATION)
TO A PREVAILING PARTY FOR ALL AMOUNTS WHICH SUCH ARBITRATOR DETERMINES TO BE
REASONABLE AND APPROPRIATE.

 

9.3.          Gaming Approvals.  It is understood and agreed by the Current
Equityholders and CCR that neither the Purchasers nor the Parent shall be in
breach or violation of their respective obligations under this Agreement as a
result of the failure to obtain any Gaming Approval, or the failure of any
Persons affiliated or associated with the Parent or the Purchasers that may need
to be licensed under applicable Gaming Laws to receive any Gaming Approval,
required to consummate the transactions contemplated hereby or by the other
Transaction Documents, in all events, without regard to the circumstances or
reason (or no reason) therefor, and CCR and the Current Equityholders shall have
no claims or rights against the Parent, the Purchasers and each of their
respective Affiliates, direct or indirect equityholders

 

22

--------------------------------------------------------------------------------


 

and controlling persons (including, without limitation and for sake of clarity,
Consolidated Press Holdings Limited and its subsidiaries and parent entities,
any Licensed Person (as defined in the Original Purchase Agreement) and the
entities described in Section 6.9 to the Original Purchase Agreement) and each
of their respective  successors, assigns, officers, directors, managing
directors, partners, managers, principals, members, employees, heirs, executors,
administrators, parents, subsidiaries, and predecessor entities and, to the
extent such parties are acting in a representative capacity, the creditors,
representatives, agents and attorneys of any of them, at law or in equity, other
than the right to distribution of the Termination and Series A2 Fee pursuant to
the terms of the Escrow Agreement.

 

ARTICLE 10

 

General

 

10.1.        Entire Agreement.  This Agreement, including the Annex and Exhibits
hereto, the other Transaction Documents and the Confidentiality Agreement, dated
March 12, 2009, between the Parent and CCR (the “Confidentiality Agreement”),
constitute the entire agreement and understanding and supersede all other prior
covenants, agreements, undertakings, obligations, promises, arrangements,
communications, representations and warranties, whether oral or written, by any
party hereto or by any director, officer, employee, agent, Affiliate or
Representative of any party hereto.  Except for the documents referred to in the
immediately preceding sentence, there are no covenants, agreements, undertakings
or obligations with respect to the subject matter of this Agreement other than
those expressly set forth or referred to herein and no representations or
warranties of any kind or nature whatsoever, express or implied, including any
implied warranties of merchantability or fitness for a particular purpose, are
made or shall be deemed to be made herein by the parties hereto except those
expressly made herein.

 

10.2.        No Third Party Rights or Obligations.  Nothing in this Agreement,
express or implied, is intended to confer any rights or remedies of any nature
whatsoever, or impose any burden or obligation of any nature whatsoever, upon
any Person other than the parties hereto, under or by reason of this Agreement
or any provision of this Agreement, and  this Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of, and the
sole and exclusive burden of, the parties to this Agreement and their respective
successors and permitted assigns.

 

10.3.        Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties agree
and acknowledge that delivery of a signature by facsimile shall constitute
execution by such signatory.

 

10.4.        Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of, or to affect
the meaning, construction or interpretation of, this Agreement.

 

10.5.        Applicable Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
regardless of the laws that might otherwise govern under the applicable
principles of conflicts of laws.

 

23

--------------------------------------------------------------------------------


 

10.6.        Enforcement.  Except as otherwise provided in Section 9.2, (i) the
parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law and that money damages would not be sufficient
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and (ii) it is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions and other equitable relief (without bond or other security being
required) to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any federal or state court located in
the State of Delaware, this being in addition to any other remedy to which they
are entitled at law or in equity. In addition, except as otherwise provided in
Section 9.2, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the federal and state courts located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than a federal or state court in the State of
Delaware.

 

10.7.        Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

10.8.        Waiver of Conditions.  No claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party.  No waiver that may be given
by a party will be applicable except in the specific instance for which it is
given.  No notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.


 


(B)           EXCEPT AS OTHERWISE SET FORTH HEREIN, THE RIGHTS AND REMEDIES OF
THE PARTIES HERETO ARE CUMULATIVE AND NOT ALTERNATIVE. EXCEPT WHERE A SPECIFIC
PERIOD FOR ACTION OR INACTION IS PROVIDED HEREIN, NEITHER THE FAILURE NOR ANY
DELAY ON THE PART OF ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER ON THE PART OF ANY PARTY OF ANY SUCH RIGHT,
POWER OR PRIVILEGE, NOR ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER
OR PRIVILEGE, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF
ANY OTHER SUCH RIGHT, POWER OR PRIVILEGE.  THE FAILURE OF A PARTY TO EXERCISE
ANY RIGHT CONFERRED HEREIN WITHIN THE TIME REQUIRED SHALL CAUSE SUCH RIGHT TO
TERMINATE WITH RESPECT TO THE TRANSACTION OR CIRCUMSTANCES GIVING RISE TO SUCH
RIGHT, BUT NOT TO ANY SUCH RIGHT ARISING AS A RESULT OF ANY OTHER TRANSACTIONS
OR CIRCUMSTANCES.


 

10.9.        Transaction Expenses.  Subject to Section 7.1, whether or not the
transactions contemplated by this Agreement or the other Transaction Documents
are consummated, each party shall pay its own fees and expenses incident to the
negotiation, preparation, execution, delivery and performance hereof and
thereof, including the fees and expenses of its counsel, accountants and other
experts, except as expressly provided herein.  All fees associated with the
investment banking services provided by Deutsche Bank and Mercanti

 

24

--------------------------------------------------------------------------------


 

Securities, LLC and legal services of Munger, Tolles & Olson, LLP, Santoro,
Driggs, Walch, Kearney, Holley and Thompson, Brownstein Hyatt Farber Schreck, 
DLA Piper US LLP, and Fox Rothschild LLP and all other service providers to CCR
or the Current Equityholders in connection with this Agreement shall be paid by
CCR at the Closing.

 

10.10.      Construction.  Each party has been represented by counsel of its
choice in the negotiation of this Agreement.  This Agreement shall be deemed to
have been drafted by each of the parties hereto jointly, and no rule of
construction shall be invoked respecting the authorship hereof.

 

10.11.      Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such provision or provisions shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or provisions or the remaining provisions of
this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless such a construction would be unreasonable.

 

10.12.      Amendments.  This Agreement may only be amended by a written
document signed by the parties hereto.  Until such an amendment is signed by all
parties, any other agreements, understandings, writings or oral promises or
representations that are at odds with the terms of this Agreement will be of no
effect and will not in any way be binding upon the parties.

 

10.13.      Assignments.

 


(A)           NONE OF THE PURCHASERS NOR THE PARENT MAY ASSIGN ANY OF THEIR
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
CCR AND ANY PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE VOID, EXCEPT THAT
ANY OF THE PARENT OR THE PURCHASERS MAY ASSIGN THIS AGREEMENT TO ITS DIRECT OR
INDIRECT WHOLLY-OWNED AFFILIATE; PROVIDED THAT SUCH ASSIGNMENT SHALL NOT UNDULY
DELAY OR HINDER THE OBTAINING OR COMPLETION OF THE GAMING APPROVALS REQUIRED BY
SECTION 8.1(A) HEREOF.

 


(B)           NEITHER CCR NOR THE CURRENT EQUITYHOLDERS MAY ASSIGN ANY OF THEIR
RESPECTIVE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PURCHASERS AND ANY PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT
SHALL BE VOID.

 

10.14.      Notices.  All notices, requests, instructions, claims, demands,
consents and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given on the date
delivered by hand or by courier service such as Federal Express, or by other
messenger (or, if delivery is refused, upon presentment) or upon receipt by
facsimile transmission (with confirmation), or upon delivery by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses:

 

If to the Purchasers:

 

The Corporation Trust Company

1209 Orange Street

 

25

--------------------------------------------------------------------------------


 

Wilmington, Delaware  19801

Attention:

 

Scott Lascala

 

 

Service of Process Department

Facsimile:

 

(302) 655-7813

 

With a copy to:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn:  Company Secretary

Facsimile:  + 61 3 9292 8815

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  Patricia Moran

Facsimile: (212) 735-2000

 

If to the Parent:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn:  Company Secretary

Facsimile:  + 61 3 9292 8815

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  Patricia Moran

Facsimile: (212) 735-2000

 

If to CCR:

 

Cannery Casino Resorts, LLC

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Managers

Facsimile:  (702) 856-5101

 

26

--------------------------------------------------------------------------------


 

With a copy to:

 

OCM Holdco, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California   90071

Attn:  Stephen A. Kaplan

Facsimile:  (213) 830-6377

 

and

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

If to the Current Equityholders:

 

Millennium Gaming, Inc.

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Chief Executive Officer

Facsimile:  (702) 856-5101

 

and

 

OCM Holdco, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California   90071

Attn:  Stephen A. Kaplan

Facsimile:  (213) 830-6377

 

With a copy to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

or to such other Persons or addresses as the Person to whom notice is given may
have previously furnished to the other in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

10.15.      Further Assurances.  Without limiting the provisions of Section 7.1,
the parties hereto shall use commercially reasonable efforts to do and perform
or cause to be done and performed all such further acts and things and shall
execute and deliver all such other

 

27

--------------------------------------------------------------------------------


 

agreements, certificates, instruments or documents as any other party may
reasonably request in order to carry out the intent and purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

10.16.      Confidentiality.  The disclosure of confidential or proprietary
information by the parties shall be governed by the terms and conditions of the
Confidentiality Agreement.  Notwithstanding anything to the contrary set forth
herein or in any other understanding or agreement between the parties hereto,
the parties acknowledge and agree that any obligations of confidentiality
contained herein and therein shall not apply to the tax treatment and tax
structure of this Agreement upon the earlier to occur of (a) the date of the
public announcement of discussions relating to the sale and purchase described
herein, (b) the date of the public announcement of sale and purchase described
herein, or (c) the date of the execution of this Agreement, all within the
meaning of Treasury Regulations Section 1.6011-4; provided, however, that the
foregoing is not intended to affect each party’s privilege to maintain, in its
sole discretion, the confidentiality of communications with its attorneys or
with a federally authorized tax practitioner under Section 7525 of the Code.

 

10.17.      Additional Rules of Construction.  The following provisions shall be
applied wherever appropriate herein:

 


(A)           “HEREIN,” “HEREBY,” “HEREUNDER,” “HEREOF” AND OTHER EQUIVALENT
WORDS SHALL REFER TO THIS AGREEMENT AS AN ENTIRETY AND NOT SOLELY TO THE
PARTICULAR PORTION OF THIS AGREEMENT IN WHICH ANY SUCH WORD IS USED;

 


(B)           ALL DEFINITIONS SET FORTH HEREIN SHALL BE DEEMED APPLICABLE
WHETHER THE WORDS DEFINED ARE USED HEREIN IN THE SINGULAR OR THE PLURAL;

 


(C)           ALL PRONOUNS AND ANY VARIATIONS THEREOF REFER TO THE MASCULINE,
FEMININE OR NEUTER, SINGULAR OR PLURAL, AS THE CONTEXT MAY REQUIRE;

 


(D)           THE WORDS “INCLUDE” AND “INCLUDING” AND VARIATIONS THEREOF SHALL
NOT BE DEEMED TERMS OF LIMITATION, BUT RATHER SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”;

 


(E)           ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP;

 


(F)            THE CAPTIONS AND DESCRIPTIVE HEADINGS HEREIN ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL BE IGNORED IN THE CONSTRUCTION OR
INTERPRETATION HEREOF;

 


(G)           ANY REFERENCES HEREIN TO A PARTICULAR SECTION, ARTICLE, ANNEX,
EXHIBIT OR SCHEDULE MEANS A SECTION OR ARTICLE OF, OR AN ANNEX, EXHIBIT OR
SCHEDULE TO, THIS AGREEMENT UNLESS ANOTHER AGREEMENT IS SPECIFIED;

 


(H)           THE ANNEX, EXHIBITS AND SCHEDULES ATTACHED HERETO ARE INCORPORATED
HEREIN BY REFERENCE AND SHALL BE CONSIDERED PART OF THIS AGREEMENT AS IF FULLY
SET FORTH HEREIN; AND

 


(I)            ALL REFERENCES TO “$” OR “DOLLARS” SHALL MEAN UNITED STATES
DOLLARS.

 

28

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

 

Signed for CROWN LIMITED by its

 

 

attorney under power of attorney in the

 

 

presence of:

 

 

 

 

 

/s/ Garry Besson

 

/s/ Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

 

 

 

 

 

Signed for CROWN CCR GROUP

 

 

INVESTMENTS ONE, LLC by its

 

 

attorney under power of attorney in the

 

 

presence of:

 

 

 

 

 

/s/ Garry Besson

 

/s/ Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

 

 

 

 

 

Signed for CROWN CCR GROUP

 

 

INVESTMENTS TWO, LLC by its

 

 

attorney under power of attorney in the

 

 

presence of:

 

 

 

 

 

/s/ Garry Besson

 

/s/ Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

--------------------------------------------------------------------------------


 

 

CCR:

 

 

 

CANNERY CASINO RESORTS, LLC

 

 

 

 

 

By:

/s/ William C. Wortman

 

 

Name:

William C. Wortman

 

 

Title:

Manager

 

 

 

 

 

CURRENT EQUITYHOLDERS:

 

 

 

MILLENNIUM GAMING, INC.

 

 

 

 

 

By:

/s/ William J. Paulos

 

 

Name:

William J. Paulos

 

 

Title:

President

 

 

 

 

 

OCM HOLDCO, LLC

 

 

 

 

 

By:

/s/ Stephen A. Kaplan

 

 

Name:

Stephen A. Kaplan

 

 

Title:

Manager

 

 

 

 

 

By:

/s/ Ronald N. Beck

 

 

Name:

Ronald N. Beck

 

 

Title:

Manager

 

--------------------------------------------------------------------------------